 THE KROGER CO.149The Kroger Co.andAmalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO,Local 540. Cases 16-CA-5898 and 16-RC-6827February 10, 1977DECISION AND ORDEROn September 30, 1975, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs, and Respondent filed cross-exceptions and asupporting brief.The Board has considered the record and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings,findings, and conclusions of the Administra-tive Law Judge only to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent did not violate Section 8(a)(3) by reduc-ing the hours of work of its employees Georgia FayeMorton, Joyce Jillson, and Virginia Holder bytransferring these employees from its Denison, Texas,store to its stores in Sherman, Texas,' and by, ineffect,forcingGeorgia Faye Morton to quit heremployment because of her transfer. We find merit intheGeneral Counsel's and the Charging Party'sexceptions to these findings.It isundisputed that during the early part ofSeptember 1974 Morton obtained union authoriza-tion cards from a fellow employee, Bob Overturf,head meatcutter of the meat department. Mortondistributed these cards to Respondent's delicatessenemployees,2 informing them that if they signed thecards the union representative could come to meetwith them and that the cards would authorize theUnion to be their representative. As a result ofMorton's efforts, all six of Respondent's delicatessendepartment employees had signed authorizationcards by September 19, 1974.3 During the followingmonths, this organizational activity continued. OnOctober 17, 1974, Fred H. Tilson, a union agent, metwith the delicatessen department employees and onOctober 25, 1974, Tilson demanded recognition ontheirbehalf.4This demand for recognition wasrenewed on November 17, 1974, by the Union'spresident and business manager. Respondent refusedboth demands.ThatRespondent was aware of Georgia FayeMorton's union activities is also apparent. Thus, onJillson and Holder were transferred to Respondent's Sherman,Texas,store.Morton was transferred to the Sher-Den Mall in Sherman,Texas.2Overturf testified that one or two of the six delicatessen departmentemployees received their cards directly from him.3We affirm the Administrative Law Judge's finding thatthe seventhindividual working in the delicatessen department,WillisHall, is a supervi-sor within the meaningof Sec. 2(11) of the Act.228 NLRB No. 19or about December 16, 1974, Store Manager KenWhite, while unlawfully coercing employee Jillson towithdraw her assistance and support from the Union,stated:"We know that Faye's an instigator backthere."During the same conversation, White askedJillson "to talk the union down to all the girls in theback." 5Respondent, nevertheless, contends that Morton'shours were reduced in mid-December 1974 becauseof her failure to report for work on a morning whenshe was scheduled to do the doughnut baking. Insupport of this contention,White testified thatMorton previously was reprimanded for the poorquality of her work,as wellas for spending too muchtime smoking in the restroom and receiving too manypersonal telephone calls.Morton, however, testified that on the occasion inquestion she was scheduled for work at 7 a.m. butoverslept 1 hour. When she called Hall, the depart-ment manager, at 8 a.m., he told her that he hadalready gotten Joyce Jillson to come in and work inher place for the day. Morton, nonetheless, went towork to talk to Hall. When she arrived at 9 a.m., Hallturned his back on her and told her "to get the hellout of the store." Morton also noted in her testimonythat two former delicatessen department employees,Richard Jones and Debbie Lambert, had been late onoccasion but were never disciplined to her knowl-edge.When Morton mentioned these employees toHall, he responded: "Well, that is them, and this isyou."Morton also testified that she was neverseriously disciplined or late to work except on thisone occasion.Shortly after this incident in mid-December 1974,Morton's hours were cut from between 15 to 25 hoursof work to 10 hours of work per week. StressingWhite's testimony that Morton had received previouswarnings concerning her work performance and thather failure to report for work as scheduled "mighthave been extremely costly to the Respondent," theAdministrative Law Judge did not find Respondent'sreduction ofMorton's hours to be coercive ordiscriminatory.We disagree.It is significant that Morton's undesirable conducton which the Administrative Law Judge reliedoccurred during the summer of 1974, almost 5months before Morton's reduction in hours .6 Duringthisperiod,Respondent's delicatessen departmentmanager, Hall, was aware that Morton was experi-encing personal difficulties and Hall had expressed4Tilson testified that this was a verbal request madeof Jim Sneyd, TheKroger Co.personnel director.5We affirm the Administrative Law Judge's finding that White's conductconstitutes unlawful coercion of employees in violation of Sec. 8(a)(l) of theAct.6White testified that his initial discussion with Morton concerning herwork performance occurred in August 1974. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDhis willingness to go along with Morton until she gother problems straightened out.7 When viewed in thislight, the relationship of Morton's conduct in thesummerof 1974to the tardiness incident in mid-December appears too attenuated to support theassertedjustification for her reduction in hours. Wenote,moreover,that Betty Potts, assistant manager ofthe delicatessen, indicated that she was not aware ofany occasion in which doughnuts were ruined be-cause of an employee's tardiness. According to hertestimony,more doughnuts were ruined when theemployee responsiblewas at work and let thedoughnuts overproof so that they became grease-soaked. In light of the foregoing, we find Respon-dent's asserted justification forMorton's consider-able reduction in hours unpersuasive. Rather, weview Respondent's reduction of Morton's hours inmid-December 1974 as part of Respondent's escalat-ing antiunion campaign which included the unlawfulinterrogation of employees, threats to close down thedelicatessen department if the Union was allowed tocome in, the solicitation of employees to persuadeother employees to refrain from union support, and,as discussed below, the discriminatory transfer ofthree employees who had signed authorization cards.Particularly probative in this vein is Respondent'sindication thatMorton was viewed as the unioninstigator.When we consider this in the context ofRespondent's other unlawful antiunion activity, weare impelled to conclude that Respondent's reductionof Morton's hours was discriminatorily motivated inviolation of Section 8(a)(3), and we so find.The inquiry into Respondent's motive for thetransfer of Jillson and Holder to the Sherman, Texas,store, the subsequent reduction of their work hours,and the transfer of Morton to the Sher-Den Mall inSherman, Texas, must also start with the fact thatRespondent's decision came in the midst of the unionorganizational campaign, with Respondent's knowl-edge of the pending representation petition. In thisvein, particularly suspect is the timing of the transfersin that the three employees were informed of theirtransfers on January 10, 1975,8 less than 4 weeksbefore the February 3 election.9 That their transferwas substantially motivated by Respondent's effort todecimate the Union's strength is evidenced by therecord testimony. Thus, Bob Overturf testified that indiscussingMorton's transfer to the Sher-Den Mallwith StoreManagerWhite,10White stated thatMorton "had to go over there as a checker" and that"she'd probably go over there for two or three days... and then they'd have to let her go because shecouldn't check."" Overturf further testified that insubsequently discussing the situation with Delicates-senDepartmentManagerHall,Hall noted withrespect to the shortage of help in the delicatessen thatitdid not make any difference because he "wasn'tgoing to get his girls back because of. . .`the Unionmess,'and if theunion messcontinued and if [thedelicatessen]did go Union, that [Respondent] wouldshut it down anyway." Joyce Jillson similarly testifiedthat, on the day she was advised of her transfer, sheasked Hall if there was a chance of returning to theDenison store. Hall responded: "Yeah, but it'll beafter all thismess is straightenedout." Also revealingof Respondent's real motive is the testimony of BettyPotts. Potts indicated that on February 2, 1975, whilespeaking with Hall about the Union, Hall informedher that Mr. Sneyd 12 wouldclosedown the delicates-sen before he would let it go Union. Hall alsoindicated that Sneyd added: "Now, that's not athreat, that's a promise."Notwithstanding the foregoing, Respondent con-tends that its decision to transfer the three employeesstemmed from its new method of operation in thedelicatessen department relative to the preparation ofdoughnuts and pastries. To support its position,Respondent produced evidence indicating that for1974 the Denison delicatessen operated at a net lossof $10,000. Both Mr. White and Mr. Logan 13 testifiedthat as a result of this loss they discussed thefeasibility of reducing labor costs in the delicatessendepartment by finding a local supplier of the dough-nuts and other pastries which were being prepared onthe delicatessen premises. It was further explainedthat the decision to alter the delicatessen's method ofoperation was economical14 since it enabled Respon-dent to increase profits and to reduce the totalnumber of employee work hours per week. Thus,White testified that prior to this change in operationabout 180 to 200 employee work hours were alloted tothe delicatessen, whereas after the change the hourswere reduced to about 125.15'Morton testified that,in discussin& her work with Hall, she informedhim thathermother had been seriously ill and had passedawayand that shewas havingfamilyproblems.8Around the same time,Geneva Farrington was advised that she wasbeinglaidoff. Her layoff, however, isnot alleged as a violation of Sec. 8(aX3)and (l)9The tallywas onevote for thepetitioning union,one against,and fivechallenged.Because theobjections filed byPetitionerwere directlyrelated tothe unfairlabor practicecharges herein,the cases were consolidated forheanng10Overturfwas also present when White informedMorton of hertransferOverturfsconversationwith Whitetook place later in thesame day.11Morton testified that she had no previous experience as a checker. It isalso noteworthy that Morton told White that she could not possibly acceptthe transfer because she did not have transportation. White indicated that ifMorton refused the transfer she was without alob.i2As mentioned,Jim Sneyd is the Kroger Co. personnel director.13George J. Logan is the delicatessen baking merchandiser for Respon-dent's Dallas division.14White testified that, while he made the decision to alter the delicates-sen's operation,Mr. Sneyd arranged the transfers15Betty Potts testified that the hours were reduced to about 150. THE KROGER CO.151The record also indicates, however, that the prepa-ration of doughnuts on the delicatessen premises tookonly about 15 to 16 hours per week. On a weeklybasis, therefore, the hours no longer necessary for thebaking of doughnuts do not even begin to approxi-mate the 55-80-hour reduction effected by Respon-dent.Delicatessen employee Betty Potts testified,moreover, that shortly after the Denison delicatessenstopped baking doughnuts on the premises it beganbaking its own bread. Potts further indicated that ittakes about 2 hours a day to bake bread, which, on aweekly basis, would almost equal the number ofhours saved through the elimination of doughnutmaking.Perhaps of even greater significance is that Jillsonand Holder, whose transfers were assertedly necessi-tated by the change in the Denison delicatessen'soperation, were transferred to a store which appar-ently had no need for them. When Jillson and Holderbegan work at the Sherman store, their hours of work,which were reduced from approximately 36 to 15hours per week, were created by deducting hoursfrom the eight employees who were already workingregularly in the Sherman delicatessen. The recordfurther indicates that the Sherman store, which alsosuffered a financial loss in 1974, does only slightlymore business than the Denison store. Nevertheless,after the transfers of Jillson and Holder, the Shermandelicatessen employed 10 whereas the Denison deli-catessenemployees were reduced to 3. This beliesRespondent's expressed concern of financial stressand the need for more efficient operation.Mr.Logan also testified that, while none ofRespondent's 22 delicatessens in the Dallas districtmade a profit in 1974, the Denison delicatessen wasone of the "top three," with respect to sales and grossprofits. It is also evident that prior to January 1975only 1 of these 22 delicatessens bought doughnutsfrom an outside supplier.16 In this context, thatRespondent chose to alter the operation of one of itsmost successful delicatessens in a manner purported-ly requiring the transfer of three of its employees, andat a time when that delicatessen's employees were inthemidst of an organizational campaign, is highlysuspicious.16Respondent's storein Shreveportbeganitspurchase of doughnutsfrom an outsidesupplier sometimeduring the fall of 1974. It is also evidentthat,shortlybefore the hearing in this matteron July8 and9, 1975,Respondent's Sherman store, to which employees Jillson and Holder weretransferred,similarlyaltered its operation.Jillson testifiedthat she wasinformed byMargaretClark,the Sherman delicatessen'smanager,that thechangein operation would not necessitate any layoffs whatsoever. This is inapparentcontrast to Respondent's contention regardingthe effects of thesimilar change at the Denison delicatessenin January.17Forthe reasons stated in his separate opinioninDrug PackageCompany, Inc.228 NLRB 108 (1977), Member Walther agrees thatRespondenthas violatedSec. 8(aX5), and thata bargainingorder, effectiveDecember 15, 1974, is the appropriate remedy.Indeed, when the foregoing is viewed against thebackground of Respondent's unlawful antiunionactivity,Respondent's contention that its transfer ofemployeesMartin, Jillson, and Holder was solelyeconomically motivated and was unrelated to unionorganization is not impressive. Rather, we view thetransfer of Jillson and Holder, the subsequent reduc-tion in their hours, and the offer of transfer to Mortonas designed to undermine the Union's strength in theDenison delicatessen.We therefore conclude, con-trary to the Administrative Law Judge, that Respon-dent's conduct violated Section 8(a)(3) and (1) of theAct, and we shall issue an appropriate remedy.We further find that Respondent's refusal tobargain violated Section 8(a)(5) and (1) of the Act.Under the principles set forth inTrading Port, Inc.,219 NLRB 298 (1975), we find that Respondent had aduty to bargain as of December 15, 1974, the date onwhich Respondent embarked on a clear course ofunlawful conduct which undermined Petitioner'smajority status and made the holding of a fairelection improbable.17Notwithstanding that thecomplaint, as amended, did not specifically allegeRespondent's refusal to bargain as an independentviolation of the Act, the facts with respect to thisviolation-the Union's demand for recognition basedon a card majority, Respondent's refusal, and Re-spondent's commission of various unfair labor prac-tices-were fully litigated at the hearing and aresupported by the evidence. These are the necessaryelements for an 8(a)(5) finding. Since these issueshave been litigated, it is therefore appropriate for usto find a violation of Section 8(a)(5) in Respondent'srefusal to bargain.18THE REMEDYIn order to effectuate the policies of the Act, wefind that it is necessary that Respondent be orderedto cease and desist from the unfair labor practicesfound; to take certain affirmative action, includingoffering Georgia Faye Morton, Joyce Jillson, andVirginia Holderreinstatementto their former jobs atthe Denisondelicatessenor, if those jobs no longerexist,to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges; to make Jillson and Holder whole for anyMembers Fanning and Jenkins wouldfind thatRespondent refused tobargain in violation of Sec. 8(a)(5) as of the Union'sOctober25, 1974,demand for recognition. As indicated in his concurring opinion inTradingPort,Inc.,Member Fanning would base his finding upon his view that underN.L.RB v.Gissel PackingCo., Inc.,395 U S. 575 (1969),a union mayestablish its exclusive representative status through the use of authorizationcards where,as here,an employer makes the holding of a fair electionimprobable as a consequence of its unfair labor practices.Member Jenkinsconcurs in this view.18 See,e.g.,SchwabFoods, Inc., d/b/a ScottsIGA Foodlmer,223 NLRB394(1976). 152DECISIONSOF NATIONALLABOR RELATIONS BOARDloss of earnings they may have suffered by reason oftheir discriminatory reduction in hours, with saidlosses to be computed from January 10, 1975, thedate of their transfer, until full reinstatement isoffered; to make Morton whole for any loss ofearningsshemay have suffered by reason of thediscriminatory offer of transfer made to her byRespondent on January 10, 1975, with said losses tobe computed from January 10, 1975, until fullreinstatementisoffered;19 and to make Mortonwhole for any loss of earnings she may have sufferedby reason of the discriminatory reduction in herhours in mid-December 1974, with said losses to becomputed from mid-December 1974 until January10, 1975. Backpay shall be computed on a quarterlybasis,plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB289 (1950), andIsisPlumbing&Heating Co.,138NLRB 716 (1962).We have also concluded that Respondent's transferofMorton, Jillson, and Holder, as well as thereduction in their hours, was designed to underminethe Union's majority strength.20 Since weare also ofthe view that Respondent's unlawful conduct is soserious andsubstantial in character as to render a fairand free election improbable, we shall order issuanceof a remedial bargaining order. In light of thisremedy, we shall vacate the Administrative LawJudge's recommended Order that a second electionbe conducted.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,The Kroger Co., Denison, Texas, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Interrogatingemployees employed in the delica-tessen department of its Denison, Texas, store con-cerning their union activities and interests or solicit-ing employees to persuade other employees to refrainfrom union activities.(b)Threatening or coercing employees of thedelicatessen department of the Denison, Texas, storeby indicating in any manner that the departmentmight be closed in the event the employees should19We note that, unlike Jilisonand Holder,Morton did notaccept heroffer of transferto the Sher-Den Mall store,in Sherman,Texas, as a cashierMorton testified that while she was ableto walk to heremployment at theDenison store she was unable to accept the transfer to the Sher-Den Mallstore,whichis approximately5 miles from the Demson store, because she didnot have an automobile As mentioned,Respondent was unwilling to makean accomodationof Morton's lack of transportation,indicating instead thatifMorton did not acceptthe transfer she was outofajob Whilethere is alsotestimony in the recordthatMortonwas frequentlyable to obtain a ride tothe Denison store duringperiods ofinclement weather,we do notview this assufficientto negate Morton's explanationas to her inaccessibilityto the Sher-select the Union as their collective-bargaining repre-sentative; or that the Respondent would never accepta collective-bargaining representative on behalf of thedelicatessen department employees at the Denison,Texas, store.(c)Discouragingmembership in or activity onbehalf of Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, Local 540,or any other labor organization, by transferringemployees to jobs at different stores and by reducingemployees' work hours.(d)Refusing to recognize and bargain collectivelywith Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, Local 540, as theexclusive bargaining representative of its employeesin the appropriate bargaining unit described below.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteedin Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwith the Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, Local 540,for the unit described herein with respect to rates ofpay, wages, hours of employment, and other termsand conditions of employment. The bargaining unitis: 21All regular full-time and regular part-time delica-tessen employees employed in the Respondent'sstore in Denison, Texas, exclusive of all grocery,produce, dairy and meat employees, packageboys, office clerks, guards, watchmen, and super-visors as defined in the Act.(b) Offer Georgia Fay Morton, Joyce Jillson, andVirginia Holder immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions without prejudiceto any rights and privileges to which they are entitled,and make them whole in the manner and in accord-ance with the method set forth in the section hereinentitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allDen MallstoreWe find thereforethat Respondent'soffer of transfer toMorton,in effect,constitutes a constructive discharge for reasonsproscribedby Sec8(a)(3)70Asmentioned,all six of the Denison delicatessenemployeeshad signedauthorizationcardsby September19, 197421The unitdescriptionfoundappropriate herein is setforth in par 10 ofthe amended complaintwhich wasadmitted by Respondentin its amendedanswerWe note furtherthat on February 3, 1974,pursuant to a Stipulationfor Certification Upon ConsentElection, an election was conducted in theunit described herein in accordance with the mutual agreement of the parties THE KROGER CO.other records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Denison, Texas, store copies of theattached notice marked "Appendix." 22 Copies of saidnotice, on forms provided by the Regional Directorfor Region 16, after being duly signed by an autho-rized representative of Respondent, shall be postedby it, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the election held onFebruary 3, 1975, among Respondent's employees inthe appropriate unit, be, and it hereby is, set asideand that the petition in Case 16-RC-6827 be, and ithereby is, dismissed.22 In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Order ofthe National LaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTunlawfully interrogate our em-ployees concerning their union activities or solicitemployees to persuade other employees to refrainfrom union activities.WE WILL NOTthreaten to close our store in theevent the Union is selected by our employees.WE WILL NOTdiscourage membership in Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local 540, or anyother labor organization,by transferring employ-ees to jobs at other stores and by reducingemployees'work hours.WE WILL NOTrefuse to recognize or bargaincollectively with Amalgamated Meat Cutters andButcher Workmenof North America, AFL-CIO,Local540, as the exclusive bargaining representa-tive of our employees in the appropriate bargain-ing unit described below.153WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of rights guaranteed themby the NationalLaborRelations Act.WE WILL,upon request,recognize and bargaincollectively in good faith with Amalgamated MeatCutters and Butcher Workmen ofNorthAmerica,AFL-CIO, Local540, as the exclusive bargainingrepresentative of all regular full-time and regularpart-time delicatessen employees employed in ourstore in Denison,Texas,exclusiveof all grocery,produce,dairy and meat employees,packageboys,office clerks,guards,watchmen,and super-visors as definedin the Act.WE WILL offerGeorgia FayeMorton, JoyceJillson,and Virginia Holder immediate and fullreinstatement to their former jobs or,if those jobsno longer exist,to substantially equivalent posi-tions without prejudice to any rightsand privileg-es to which they are entitled,and WE WILL makethem whole for any losses incurred as a result ofour discrimination against them.THE KROGER CO.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Theseconsolidated cases were heard by me in Sherman, Texas, onJuly 8 and 9, 1975.1 The original charge in Case 16-CA-5898 was filed by the Union on January 10 and served onRespondent by registered mail on January 13; the firstamended charge was filed by the Union on January 15 andserved on Respondent by registered mail on or aboutJanuary 17. The complaintwas issuedon March 31.Respondent's answer of April 7, and amended answer ofJune 23, admitted certain facts, but denied any illegal orimproper conduct.Pursuant to a Stipulation for Certification Upon ConsentElection, an election by secret ballot was conducted onFebruary 3 in the following agreed-upon appropriatebargaining unit:All regular full-time and regular part-time delicatessenemployees employed in the Employer's store in Deni-son, Texas, excluding all grocery, produce, dairy andmeat employees, package boys, office clerks, guards,watchmen and supervisors as defined in the Act.There were seven votes cast, with five votes challenged and,of the two remaining, one was cast for the petitioning unionand one for no union. On February 7, the Petitioner filedtimely objections to conduct affecting the results of theelection. The Regional Director found the election objec-tions to be directly related to the alleged discrimination andIAll dates hereinafter shall be in 1975 unless otherwise indicated 154DECISIONSOF NATIONALLABOR RELATIONS BOARDother alleged acts of interrogation, threats, and coercion ofthe employees, which had been alleged as violative ofSection 8(ax 1) and(3) of the Act in Case 16-CA-5898. OnJune 13 the Regional Director issued an amended com-plaint and notice of hearing consolidating the unfair laborpractice case and the questions raised by the objections tothe election and the challenged ballots for hearing before anAdministrative Law Judge.Uponthe entirerecord,includingmy observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, Petitioner, Charg-ing Party, and Respondent, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, The Kroger Co., is, and at all times materialherein has been, a corporation organized under and existingby virtue of the laws of the State of Ohio. Respondentmaintains an office and principal place of business in thecity of Dallas, Texas, where it is engaged in the retailgrocerybusiness.Respondent maintains retail grocerystores at various locations throughout Texas, includingDenison and Sherman. During the 12 months preceding theissuanceof complaint, which period is representative of alltimesmaterial herein,Respondent,in the course andconduct of its business operations at the Denison, Texas,retail grocery store, sold grocery and other related itemsvalued in excess of $500,000. During the same period,Respondent purchased and received goods valued in excessof $50,000 directly from suppliers located outside the Stateof Texas. Upon the basis of these admitted facts, I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONThe Respondent admits, and I herewithfind,the Amal-gamated Meat Cutters and ButcherWorkmen of NorthAmerica,AFL-CIO, Local540, to be,and all timesmaterial herein to have been, a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Issues1.IsWillisHall a supervisor within the meaning ofSection 2(11) of the Act?2.Are the union authorization cards "tainted" becauseof supervisory solicitation?3.What were the real motivating forces causing Re-spondent to change the delicatessen operation in itsDenison, Texas, store?4.Was the reduction in hours and the transfer ofemployees Morton, Jillson, and Holder from the Denison,Texas, store to the Sherman, Texas, stores discriminatory inviolation of Section 8(a)(3) of the Act?2While this may be a possible violation of Sec.8(a)(1) of the Act,only theevents occurring between the date of the filing of the petition,December 23,1974, and the date of the election,February 3,may serve as a basis for5.Did Respondent's supervisors interrogate, threaten,or make promises in violation of Section 8(a)(1) of the Act?6.How does the resolution of the above issues affect thevoting rights of those voters whose ballots were challengedat the February 3 election? Should a new election beordered?B.The EvidenceDuring the first half of September 1974, one of Respon-dent's delicatessenemployees at the Denison, Texas, store,Georgia Faye Morton, obtained union authorization cardsfrom a fellow employee, Bob Overturf, the head meat cutterof themeatdepartment. Morton distributed these cards tothe employees of the delicatessen department, althoughOverturf testified that one or two of the employees obtainedtheir cards directly from him. In any event, by September19,1974, six of the seven employees working in thedelicatessendepartment (Willis Hall is the seventh employ-ee and hisstatus asa supervisorisat issue)had signedunion authorization cards (see G.C. Exhs. 2, 3, 4, 6, 7, and8).Fred H. Tilson,a union agent, testified that he had ameeting with the deli department employees on October 17,1974, and on October 25 he demanded recognition onbehalf of the deli department employees. This was a verbalrequestmadeof Jim Sneyd, the Kroger Co. personneldirector.Tilson further testified that the president andbusiness manager ofthe Union renewed the demand forrecognition on November 17, 1974.The petition in Case 16-RC-6827 was filed on December23, 1974, requesting that an election be held in anappropriatebargainingunit described as including allregular full-time andregularpart-time delicatessenemploy-ees employed in the Respondent's store inDenison, Texas,but excluding all grocery, produce, dairy and meat employ-ees,packageboys, supervisors, guards, watchmen andoffice clerks as defined in the Act. On January 23, theRespondent and the Union entered into a Stipulation forCertification Upon Consent Election and the election washeld on February 3. As heretofore indicated, the electionresulted infiveballots being challenged and one ballotbeing castfor the Union and one for no union.Employee Betty Potts testified that on or about Decem-ber 15, 1974, while she was workingin the delicatessendepartment Irby Smith,assistantmanager of the store,approached her and asked, "Betty, who's prounion backhere?" The Respondent did not call Irby Smith to testifyand this questioning of a rank-and-file employee by theassistant manager standsin the record undenied.2Employee Joyce Jillson testified that on or about Decem-ber 20 she and Willis Hall were working together in thedelicatessenat whichtime Hallasked her, "Joyce, just what- just what do you stand to gain from joining the Union?"And she said, "Mr. Hall, they have good benefits... .They also giveus representation....Also I mighteven geta pay increase out of it." And he said "Why should I jointheUnion when every time theyget a raisein Sherman, Iget it over here, and I don't even have to pay the unionobjections to the election.Ideal Electric and Manufacturing Company,134NLRB 1275(1961). THE KROGER CO.dues." Jillsonsaid,"Well, Mr. Hall who do you think gotyou that raise? . . . The Unionis the onethat fought for it,and got it for you." On another occasion testified to asbeing on or about December 16, Jillson testified, the storemanager,Ken White, spoke to her alone and said, "I hope Ican counton a no vote from you" in the election which willbe coming up in 3 or 4 weeks. He also asked her "To talkthe Union down to all the girls in the back." White did notdeny having had such a conversation with Jillson.Employee Betty Potts also testified that on or aboutDecember 27 while she was working in the delicatessendepartmentthat Willis Hall said to her, "Betty, I'm going tobe mighty unhappy if I lose my job over thismess." Hallcontinued, "I sure would hate standing in the unemploy-ment line." To which Betty Potts replied, "Well, Mr. Hall, ifyou do, I'm sure you won't be the only one." Hall went onto say, "They're not going to pay this kind of wages to thisstore whenthey don't pay that kind of wages to another.That don't makesense." Betty Potts further testified that onor about February 2, while she was baking cookies in frontof the oven, Willis Hall came over to her and said thatSneyd was not going to let it go. Moreover, Potts testifiedthat there were various times when Hall commented to herthat Kroger was not going to let it go union, "That therewasn'tno way it would go union." On one occasion, hesaid, "Now that's not a threat. That's a promise." Thistestimonystands inthe record unrefuted.On one occasion in mid-December 1974, Georgia FayeMorton was scheduled to report for work at 7 a.m. to do thedonut baking and preparation for the day. On this occasion,Morton testified that her alarm did not go off and that sheoverslept.When she called and spoke to Hall about 8 a.m.,he told her that he had already gotten Joyce Jillson to comein and work in her place for the day. Thereafter, Morton'shours were cut from between 15 to 25 hours of work, to 10hours of work per week. Morton testified that she had neverbeen seriously reprimanded or late to work except on thisone occasion.White, however, testified that he was the one that wasresponsible for the reduction in her hours and that she hadpreviously been reprimanded for the poor quality of herwork, as well as spending too much time smoking in therestroom, and she received too many personal telephonecalls.Both Respondent'switnessesand General Counsel'switnessestestified thatGeorge J. Logan, the delicatessenbakery merchandiser for the Dallas division of Respondent,held a meeting with the delicatessen employees on January2 at which time he reviewed the financial performance ofthe Denisondelicatessendepartment for the past year. Thisfinancial report,while reflecting favorably on the totaldollarvolume of business generated by the Denisondelicatessen,nevertheless, indicated that the departmentoperatedat a net lossof approximately $10,000 for 1974(see Resp.Exh. 1). Shortly after this financial report wasreceived both White and Logan testified that they discussedthe feasibility of reducing labor costs in the delicatessen3 Sec 2(11) of the Act reads as follows:The term "supervisor" means any individual having authority, in theinterestof the employer, to hire, transfer, suspend, lay off, recall,promote, discharge,assign,reward, or discipline other employees, or155department by finding a local supplier of the donuts andother pastries which were being baked or fried on thepremisesof the delicatessen. By January 10 this newmethod of operating had been accomplished and GenevaFarrington was advised that she was being laid off, andemployees Jillson and Virginia Holder were offered trans-fers to the delicatessen department of the Sherman, Texas,store and employee Georgia Faye Morton was offered atransfer to the Sher-Den Mallstore in Sherman, Texas, as acashier. According to the testimony of White, he made thedecision to alter the method of operating the deli, but thetransfers, or offers of transfers, were arranged by Sneyd.Employees Jillson and Holder accepted the transfer to theShermandelicatessenalthough their hours of work werereduced to approximately one-half of what they had beenworking in the Denison store. Employee Morton testifiedthat she was unable to accept the transfer because she didnot have an automobile, and it would be impossible for herto work at the Sher-Den Mall store.It is the General Counsel's contention that the action ofreducing the hours of work of Morton, Jillson, and Holder,when viewed in light of the threats to close down thedelicatessen, the interrogation of the employees about theirunion activities and desires, and the solicitation of theemployees to abandon the Union, clearly emerges as aviolation of Section 8(a)(3) of the Act. Respondent defendsitsconduct on the basis of economic justification andpresentedeconomicdata indicating that, for the first half of1975, the new method of operating resulted in a netoperatinggain orprofit instead of the substantial loss thathad occurred for the corresponding period in 1974. (SeeResp. Exhs. 2 and 3.)Analysis and Legal ConsiderationsRespondent denies that Willis Hall, delicatessen depart-ment manager, is a supervisor within the meaning of theAct,3while atthe same timecontending that the unionauthorization cards were "tainted" because of "SupervisorOverturf s" limited participation in the distribution of thecards to the employees. While I am quitesure, based on thetestimony of the storemanager,Ken White, that Willis Halldoes not have the authority to hire and/or fire employees, Iam convinced that he does have the responsibility to directthe activities of the employees in the delicatessen depart-ment.While Hall performed a substantial amount ofmanual work in much the same fashion as did the otheremployees, nevertheless, he directed the other employeesand assigned them various tasks as the occasion arose. Healso prepared the weekly schedules which were, in turn,approved by White, but in doing so Hall had ampleopportunity to reward or discipline the other employees.WhileHall waspaid on an hourly rate and receivedovertime payments for hoursin excessof 40 per week or 8responsiblyto direct them, or to adjust theirgrievances, or effectively torecommend such action,if in connectionwith the foregoingthe exerciseof such authorityisnotof a merelyroutineor clericalnature, butrequiresthe use of independent judgment. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDper day, his hourly rate was 60 to 70 percent greater thanthe next highestpaid employee in the department .4 Thetestimony is undisputed that the employees looked to Hallin the day-to-day performance of their duties, and I amconvinced that the General Counsel establisheda primafaciecase as to the supervisory status of Hall, which theRespondentdid not effectively rebut .5 I fmd Willis Hall tobe a supervisor within themeaningof Section 2(11) of theAct and, accordingly, Respondent shall be held account-able for his conduct.There can be no doubt that Bob Overturf, meat depart-ment managerat the Denison store, who had a classifica-tion of head meat cutter, occupied a status similar to that ofWillis Hall and, unquestionably, is a supervisor within themeaningof the Act. The evidence, however, indicates thathis union activity among the delicatessen employees wasconfined to responding to the employees' questions, makingavailable union authorization cards, and accepting anddelivering to the Union those cards which employeesreturned to him. There is nothing in the evidence to indicatethe slightest degree of coercion, intimidation, or even mildpressure on the part of Overturf to encourage or promotethe signing of union authorization cards. In my opinion, hewas nothing more than a conduit or servant of theemployees' desires.Enforcing the Board's decision inN.LR.B. v.WKRG-TV, Inc.,the Fifth Circuit Court ofAppeals said:6It is actual pressure and coercion we are seeking toavoid by ourrule disallowingcards tainted by supervi-sory influence. A mechanical rule that requires a findingof supervisory solicitation in situations such as we havehere, where there is no hint of intimidation, is too broad.DTheremust be a more substantial exhibition ofpressure than a passing remark or a statement ofprounion conviction. So long as nothing in the words,deeds,or atmosphere of the alleged "solicitation"contain the seeds of potential reprisal, punishment, orintimidation, the involvement of the supervisors doesnot rise to the level of supervisory "solicitation" that wecondemmed inAmerican Cable Systems, Inc., supra.Here the supervisors attended a few union meetings andat various times made rather tame statements regardingtheir approval of the Union. There is not a sufficientshowing to throw out any of the cards, and the Boardwas correct in refusing to allow the minimal supervisoryparticipationin this organizationdrive to frustrate theunion's otherwisevalid majority .7On the basis of the record testimony and the authoritiesindicated, I conclude and fmd that none of the authoriza-tion cards are invalid as contended by Respondent.White testified that to his best recollection Hall's rate was approximate-ly $5.57 perhour, and the next highest paid employee's was approximately$3.57 per hour. Other employees in the department testified that their rate ofpays was $2.90 per hour.Screwmanc,Inc., 218 NLRB1372 (1975).6 190 NLRB174 (1971), 470 F.2d 1302(1973).rThe citationforAmericanCable inthe quoted paragraph is- 414 F.2d661 (C A.5,1969).Neither Irby Smith nor Willis Hall, theassistant managerof the Denisonstoreand the department manager of thedelicatessenat the Denison store, was called by Respon-dent to testify nor was there any explanation given as towhy they were not called to testify. Not only does thetestimony of Betty Potts and Joyce Jillson stand in therecord undenied, but it is a reasonable inference that hadSmith and/or Hall been called to testify their testimonywould have been adverse to theinterestsof Respondent .8No proof of coercive intent or effect is necessary underSection 8(a)(l), the test being "whether the employerengagedin conduct which, it may reasonably be said, tendsto interfere with the free exercise of employee rights."Time-0-Matic, Inc.,264 F.2d 96 (C.A. 7, 1959). Thus, when asupervisor of a company which has unequivocally ex-pressed its antiunionsentimentsasks an employee about hisunion affiliation there is going to follow a natural coerciveeffect on the questioned employee .9 This is particularly truewhere, as here, there was no legitimate purpose for thequestioning, and the employee was not given assurancesagainst reprisal.10 I fmd that Respondent by and throughthe conduct of its supervisors, White, Smith, and Hall, didinterrogate employees concerning their union membershipand activities and did threaten and coerce employees bycommenting that the delicatessen department would beclosed before the Union was allowed to come in, all ofwhich is in violation of Section 8(a)(1) of the Act.The General Counsel alleges the disciplinary action ofRespondent toward Georgia Faye Morton in mid-Decem-ber when her hours of work were reduced, the transfer ofJillsonand Holder to the Sherman, Texas, store andsubsequent reduction of their work hours, and the transferof Georgia Faye Morton to the Sher-Den Mall in Sherman,Texas, all occurred because said employees joined orassistedthe Union or engaged in other union activity orconcerted activities and thus were discriminatory in viola-tion of Section 8(a)(3) and (1) of the Act.Morton's hours were reduced in mid-December becauseof her failure to report for work on a morning when she wasscheduled to do the donut baking, which could haveresulted in a substantial loss of money to the Respondent.This disciplinary measure occurring as it did in the midst ofa union organizational campaign arouses some suspicion;however, I credit the testimony of Store Manager KenWhite to the effect that Georgia Faye Morton had beenwarned concerning her lack of attention to duties, excessivesmoking, and use of the telephone for personal calls. Herfailure to report for work as scheduled reflected a lack ofresponsibility and might have been extremely costly to theRespondent. I find nothing coercive or discriminatory inRespondent's conduct in reducing Morton's hours in mid-December and shall recommend dismissal of that allegationin the complaint.8M. J. Pirollt & Sons, Inc.,194 NLRB 241 (1972), andCapitol Engineeringand Mfg. Co.,191 NLRB 641(1971).9 Cf.N.L.R.B. v.LouisianaManufacturing Company,374 F.2d 696 (C.A. 8,1967).iUN.LR.B. v. Spotlight Company, Inc,440 F.2d 928 (C A. 8, 1971). THE KROGER CO.157There remains to be considered the layoff of the delica-tessendepartment employees Morton, Holder, Jillson, andFarrington.11 KenWhite, manager of the Denison store,testified that the decision to try a different method ofoperating in the delicatessen department insofar as thepreparation of the donuts and pastries were concerned washis.A consideration of the problem and a possible solutionto be tried immediately followed the revelations to Whiteby Logan of the financial contribution, or lack of contribu-tion, from the delicatessen department. He denies that hisdecision to change the method of operating the delicatessendepartment was influenced in any way by the appearanceof the Union on the scene and points to the generaldownturn of business and the attendant layoff of employeesin other departments of the store that occurred about thesame time.Moreover, the wisdom of the managerialdecision is graphically displayed in Respondent's Exhibit 2when compared with a corresponding period in the previ-ous year as reflected by Respondent's Exhibit 3. Thequestion is one of ascertaining motive. Even if Respon-dent's business reasons were not the best, unless the changeis illegallymotivated, it is not violative of the Act. Here thebusinessreasons were sound, and I am unable to infer anillegalmotive. Evidence that points in two directions pointsin neither. The General Counsel has not satisfied therequired burden of proof. I find nothing discriminatory inthe layoff by Respondent of part-time employees Holder,Jillson,Morton, and Farrington. Holder and Jillson wereoffered transfers to the delicatessen department of theSherman, Texas, store and accepted. The fact that GeorgiaFaye Morton was unable to accept the transfer to the Sher-Den Mall store in Sherman because of a lack of transporta-tion was certainly not the Respondent's fault.12Ihave credited the testimony of Ken White, the storemanager, whom I believe to have been an honest, straight-forward, and candid witness. Under all the circumstancesin the record herein, I find there is no reasonable expectan-cy on the part of employees Holder, Jillson, Morton, andFarrington of returning to work in the delicatessen depart-ment of the Denison store. It follows from what hasheretofore been found that the five challenged ballotswould, under ordinary circumstances, be sustained, and theresults of the election certified. However, in view of thefindings of violation of Section 8(a)(1) of the Act on thepart of Respondent, I shall also find that this same conductinterfered with the conduct of the election and is sufficientto warrant setting aside the election, and I shall direct that asecond election be held.13General Counsel has requesteda Gissel-typeremedy 14 onthe theory that Respondent's wrongful conduct has effec-11While the layoff of Farrington is not alleged as a violation of Sec8(a)(3) and (1) of the Act, nevertheless, so far as the record reveals the basiccause of her layoff is the same as that for Holder,Jillson,and Morton andneeds to be considered in order to resolve the status of her challenged ballot12There was undisputed testimony in the record that the Sher-Den Mallstore was not more than 5 miles distance from the Denison store and whileMorton was able to walk to her employment at the Denison store,there wasalso testimony by her that she frequently was able to obtain a ride duringperiods of inclement weather.tively destroyed the Union's majority, and a fair and freeelectionwould be impossible. In view of my findingsrelating to the layoffs and subsequent transfers, we are leftwith nothing more than a modicum of 8(a)(1) conductwhich hardly rises to the level of "outrageous" and"pervasive" conduct where the effects cannot be eliminatedby the application of the traditional remedies.CONCLUSIONS OF LAW1.The Respondent, The Kroger Co., is an employerengaged in commerce within the meaning of the Act.2.The Union, Amalgamated Meat Cutters and ButcherWorkers of North America, Local 540, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.Willis Hall, delicatessen department manager of theRespondent's Denison, Texas, store, is a supervisor withinthe meaning of Section 2(11) of the Act.4.By the acts and conduct of Respondent's supervisorsin questioning employees concerning their attitudes andintentions regarding the Union, and by veiled references tothe closing of the delicatessen and by indications that theUnion would never be accepted, Respondent has engagedin unfair labor practices proscribed by Section 8(a)(1) of theAct.155.The result of the election held among the employeesof the delicatessen department at The Kroger Co.'s,Denison, Texas, store on February 3, 1975, is tainted andshall be set aside and a new election held.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.[Recommended Order omitted from publication.]13SeeHolmes Foods, Inc.,170 NLRB 376 (1968). Much of the wrongfulconduct of Willis Hall occurred between December 23, 1974, and February3, 197514N L.R.B.v.GisselPacking Co., Inc.,395 U.S. 575 (1969); alsoSteel-Fab,Inc., 212 NLRB 363 (1974).15SeeThe Karte! Corporation, d/b/a Big Ben Shoe Store,172 NLRB 1523(1968);Peerless of America, Inc.,198 NLRB 982 (1972); andMilco, Inc.,159NLRB 812 (1966), enfd. 388 F.2d 133 (C.A. 2, 1968).